DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hobro et al. (US 2019/0201606 A1)
With regard to claim 1 and 18, Hobro discloses A renal failure therapy system (fig. 1a) comprising: a dialysis fluid pumping unit (54/58) including a dialysis fluid pump (54/58); a disposable set (any portion of the device may be disposed of and therefore can be considered a disposable set. 72 and 74 could be considered the disposable set) operable with the dialysis fluid pumping unit such that the dialysis fluid pump can pump dialysis fluid from the disposable set; a concentrate (citric acid from source 86) in fluid communication with the disposable set, the concentrate having a total volume for renal failure treatments and disinfection of the disposable set (source 86 contains more than needed concentrate that is used for both renal failure treatments and disinfection), wherein the dialysis fluid includes a first volume of the concentrate that is less than the total volume (only a partial drain is done with the citric acid, therefore a first volume (about 3 grams, [0018] is combined with the dialysis solution during the filling/priming step [0018], even after the initial priming step about 0.3 grams of citric acid remains in the dialysis solution that is flushed into the cavity of the patient because it is understood a small amount of citric acid may be tolerated by the patient and a citrate can even be beneficial during treatments [0008], [0009]); and a control unit ([0059]) operating the dialysis fluid pump, the control unit configured to cause a second volume of the concentrate that is less than a difference between the total volume and the first volume (total volume is from source 86 which contains enough for multiple treatments. The second volume is about 32grams [0018]. The difference between the total volume and the first volume would be more than 32 grams because the total volume is designed to be used for multiple disinfection cycles and therefore would include more than 32 grams (amount needed for one disinfection cycle) to fill at least a portion of the disposable set between treatments ([0012]-[0014]), the second portion of the concentrate operating as a disinfectant allowing the same disposable set to be used for multiple treatments with the dialysis pumping unit ([0012]-[0014]).
With regard to claim 2, Hobro discloses wherein the control unit is configured to cause the dialysis fluid pump to pump the second portion of the concentrate to fill the at least the portion of the disposable set between treatments ([0096]-[0100]).
With regard to claim 3, Hobro discloses wherein the renal failure therapy system is a peritoneal dialysis system and the dialysis pumping unit is a peritoneal dialysis cycler (abstract).
With regard to claim 4, Hobro discloses wherein the at least a portion of the disposable set holding the second portion of the concentrate between treatments includes a pumping cassette (any portion of 12) operable with the dialysis fluid pump and at least one line (72 or 74) in fluid communication with the pumping cassette.
With regard to claim 6, Hobro discloses A renal failure therapy system (fig. 1a) comprising: a dialysis fluid pumping unit (54/58) including a dialysis fluid pump (54/58); a disposable set (any portion of the device may be disposed of and therefore can be considered a disposable set. 72 and 74 could be considered the disposable set) operable with the dialysis fluid pumping unit such that the dialysis fluid pump can pump dialysis fluid from the disposable set; a concentrate (citric acid, [0091]) in fluid communication with the disposable set, wherein the dialysis fluid includes a first portion of the concentrate (the dialysis solution that is flushed through the patient includes a small amount of the citric acid, [0100]); and a control unit ([0059]) operating the dialysis fluid pump, the control unit configured to cause a second portion of the concentrate to fill at least a portion of the disposable set between treatments (the cleaning phase at 212, a portion of citric acid is flushed through the system, [0094]), the second portion of the concentrate operating as a disinfectant allowing the same disposable set to be used for multiple treatments with the dialysis pumping unit ([0094]).
Hobro further discloses wherein the concentrate is acidic (citric acid, [0091]).
With regard to claim 7, Hobro discloses which includes a supply of water (located within container 22) made suitable for treatment, and wherein the control unit is configured to mix the first portion of the concentrate with the water made suitable for treatment to form the dialysis fluid ([0096]-[0100]).
With regard to claim 8, Hobro discloses wherein the disposable set includes a container (22 is the container for holding the purified water) for accumulating water made suitable for treatment, and wherein the accumulating container does not receive the concentrate between treatments (the container does not receive concentrates).
With regard to claim 9, Hobro discloses wherein the concentrate is a first concentrate (concentrate A) and which includes a second concentrate (concentrate B), and wherein the control unit is configured to mix the first portion of the first concentrate and a first portion of the second concentrate with the water made suitable for treatment to form the dialysis fluid ([0096]-[0100], concentrate A and B are mixed with purified water).
With regard to claim 10, Hobro discloses wherein a second portion of the second concentrate is used to disinfect a second concentrate line of the disposable set between treatments (during the priming step, the concentrate forming the dialysis solution acts as a disinfectant as it further flushes out the citric acid, in order to clean out the tubing before use in a treatment, [0096]-[0100], a first line could be considered as 72 and a second line that is also disinfected could be considered 74).
With regard to claim 11, Hobro discloses wherein the concentrate is provided in a first container (24) in an amount such that after use of the first portion of the concentrate form dialysis fluid for treatment, the second portion of the concentrate remains in the first container to fill the at least the portion of the disposable set for disinfection, and wherein a second container of concentrate is used for a subsequent treatment (concentrate in container 24 is used both in the priming and the treatment).
With regard to claim 12, Hobro discloses wherein the concentrate is provided in a container (24) in an amount such that after use of the first portion of the concentrate form dialysis fluid for treatment, the second portion of the concentrate remains to fill the at least the portion of the disposable set for disinfection and a third portion of the concentrate remains to form dialysis fluid for a subsequent treatment (concentrate in container 24 is used both in the priming and the treatment and a second treatment as shown in flow chart of Fig. 4).
With regard to claim 13, Hobro discloses wherein the control unit is configured to cause the dialysis fluid pump to remove the second portion of the concentrate from the at least the portion of the disposable set prior to preparing dialysis fluid for a subsequent treatment (at 218 during priming the concentrate and purified water are drained prior to a subsequent treatment). 
With regard to claim 14, Hobro discloses wherein the removed concentrate is replaced with water made suitable for treatment (after priming 218 with the concentrate, the entire solution is flushed and drained, subsequently a treatment can be commenced using fresh dialysis solution).
With regard to claim 15, Hobro discloses wherein the disposable set includes a heater/mixing bag ([0013], [0052]) and wherein the control unit is programmed to cause the heater/mixing bag to collapse prior to introducing at least some of the second portion of the concentrate into the heater/mixing bag for disinfection (see box 210 in flow chart of Fig. 4, and then box 212, 214, 218 afterwards where concentrate is added).
With regard to claim 16, Hobro discloses wherein the disposable cassette includes a patient line (72/74), and wherein (i) the disposable cassette is configured to connect to a distal end of the patient line between treatments or (ii) a cap is provided to cap the distal end of the patient line between treatments (connected to cap at 72a and 74a).
With regard to claim 17, Hobro discloses which includes a last bag of dialysis fluid  (see box 220) formulated differently than the dialysis fluid
With regard to claim 19, Hobro discloses A renal failure therapy method comprising: mixing water made suitable for dialysis with a concentrate (citric acid from source 86) in fluid communication with the disposable set, the concentrate having a total volume for renal failure treatments and disinfection of the disposable set (source 86 contains more than needed concentrate that is used for both renal failure treatments and disinfection), wherein the dialysis fluid includes a first volume of the concentrate that is less than the total volume (only a partial drain is done with the citric acid, therefore a first volume (about 3 grams, [0018] is combined with the dialysis solution during the filling/priming step [0018], even after the initial priming step about 0.3 grams of citric acid remains in the dialysis solution that is flushed into the cavity of the patient because it is understood a small amount of citric acid may be tolerated by the patient and a citrate can even be beneficial during treatments [0008], [0009]); and a control unit ([0059]) operating the dialysis fluid pump, the control unit configured to cause a second volume of the concentrate that is less than a difference between the total volume and the first volume (total volume is from source 86 which contains enough for multiple treatments. The second volume is about 32grams [0018]. The difference between the total volume and the first volume would be more than 32 grams because the total volume is designed to be used for multiple disinfection cycles and therefore would include more than 32 grams (amount needed for one disinfection cycle) to fill at least a portion of the disposable set between treatments ([0012]-[0014]), the second volume of the concentrate operating as a disinfectant allowing the same disposable set to be used for multiple treatments with the dialysis pumping unit ([0012]-[0014]).

With regard to claim 20, Hobro discloses wherein the moving and removing occur multiple times before the disinfecting (see from boxes 204 to 216 and moving to 220 which allows for a secondary drain before disinfecting step of 218 [0101]).
With regard to claim 21, Hobro discloses which includes moving a last bag fill of dialysis fluid through the disposable set to perform a dialysis treatment between the removing and the disinfecting (see box 220 that runs a last bag and drains the fluid prior to disinfecting, [0101]).
With regard to claim 22, Hobro discloses which includes removing a prior delivered concentrate for disinfecting the at least a portion of the disposable set (box 206 and 214) before mixing water made suitable for dialysis with the first volume of the concentrate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 18, 19 is/are rejected under 35 U.S.C. 103 as being obvious over Hobro et al. (US 2019/0201606 A1) in view of Fitzgerald et al. (US 2017/0319770 A1).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
With regard to claim 1 and 18, Hobro discloses A renal failure therapy system (fig. 1a) comprising: a dialysis fluid pumping unit (54/58) including a dialysis fluid pump (54/58); a disposable set (any portion of the device may be disposed of and therefore can be considered a disposable set. 72 and 74 could be considered the disposable set) operable with the dialysis fluid pumping unit such that the dialysis fluid pump can pump dialysis fluid from the disposable set; a concentrate (citric acid from source 86) in fluid communication with the disposable set, the concentrate having a total volume for renal failure treatments and disinfection of the disposable set (source 86 contains more than needed concentrate that is used for both renal failure treatments and disinfection), wherein the dialysis fluid includes a first volume of the concentrate that is less than the total volume (only a partial drain is done with the citric acid, therefore a first volume (about 3 grams, [0018] is combined with the dialysis solution during the filling/priming step [0018], even after the initial priming step about 0.3 grams of citric acid remains in the dialysis solution that is flushed into the cavity of the patient because it is understood a small amount of citric acid may be tolerated by the patient and a citrate can even be beneficial during treatments [0008], [0009]); and a control unit ([0059]) operating the dialysis fluid pump, the control unit configured to cause a second volume of the concentrate that is less than a difference between the total volume and the first volume (total volume is from source 86 which contains enough for multiple treatments. The second volume is about 32grams [0018]. The difference between the total volume and the first volume would be more than 32 grams because the total volume is designed to be used for multiple disinfection cycles and therefore would include more than 32 grams (amount needed for one disinfection cycle) to fill at least a portion of the disposable set between treatments ([0012]-[0014]), the second portion of the concentrate operating as a disinfectant allowing the same disposable set to be used for multiple treatments with the dialysis pumping unit ([0012]-[0014]).
However, Hobro does not explicitly disclose that the concentrate is used to run through the disposable portion to allow a disposable set to be used for multiple treatments.
Fitzgerald teaches a dialysis machine that is designed to reuse the disposable set by running citric acid through the disposable set to disinfect between treatments ([0061], [0095], [0270]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hobro such that the citric acid may be used to run through a disposable set to allow it to be reused as taught by Fitzgeral for the purpose of reducing waste ([0025]). 
	
With regard to claim 19, Hobro discloses A renal failure therapy method comprising: mixing water made suitable for dialysis with a concentrate (citric acid from source 86) in fluid communication with the disposable set, the concentrate having a total volume for renal failure treatments and disinfection of the disposable set (source 86 contains more than needed concentrate that is used for both renal failure treatments and disinfection), wherein the dialysis fluid includes a first volume of the concentrate that is less than the total volume (only a partial drain is done with the citric acid, therefore a first volume (about 3 grams, [0018] is combined with the dialysis solution during the filling/priming step [0018], even after the initial priming step about 0.3 grams of citric acid remains in the dialysis solution that is flushed into the cavity of the patient because it is understood a small amount of citric acid may be tolerated by the patient and a citrate can even be beneficial during treatments [0008], [0009]); and a control unit ([0059]) operating the dialysis fluid pump, the control unit configured to cause a second volume of the concentrate that is less than a difference between the total volume and the first volume (total volume is from source 86 which contains enough for multiple treatments. The second volume is about 32grams [0018]. The difference between the total volume and the first volume would be more than 32 grams because the total volume is designed to be used for multiple disinfection cycles and therefore would include more than 32 grams (amount needed for one disinfection cycle) to fill at least a portion of the disposable set between treatments ([0012]-[0014]), the second volume of the concentrate operating as a disinfectant allowing the same disposable set to be used for multiple treatments with the dialysis pumping unit ([0012]-[0014]).
However, Hobro does not explicitly disclose that the concentrate is used to run through the disposable portion to allow a disposable set to be used for multiple treatments.
Fitzgerald teaches a dialysis machine that is designed to reuse the disposable set by running citric acid through the disposable set to disinfect between treatments ([0061], [0095], [0270]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hobro such that the citric acid may be used to run through a disposable set to allow it to be reused as taught by Fitzgeral for the purpose of reducing waste ([0025]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 18, 19 is/are rejected under 35 U.S.C. 103 as being obvious over Hobro et al. (US 2019/0201606 A1) in view of Karoor (US 2013/0213891 A1).
With regard to claim 1 and 18, Hobro discloses A renal failure therapy system (fig. 1a) comprising: a dialysis fluid pumping unit (54/58) including a dialysis fluid pump (54/58); a disposable set (any portion of the device may be disposed of and therefore can be considered a disposable set. 72 and 74 could be considered the disposable set) operable with the dialysis fluid pumping unit such that the dialysis fluid pump can pump dialysis fluid from the disposable set; a concentrate (citric acid from source 86) in fluid communication with the disposable set, the concentrate having a total volume for renal failure treatments and disinfection of the disposable set (source 86 contains more than needed concentrate that is used for both renal failure treatments and disinfection), wherein the dialysis fluid includes a first volume of the concentrate that is less than the total volume (only a partial drain is done with the citric acid, therefore a first volume (about 3 grams, [0018] is combined with the dialysis solution during the filling/priming step [0018], even after the initial priming step about 0.3 grams of citric acid remains in the dialysis solution that is flushed into the cavity of the patient because it is understood a small amount of citric acid may be tolerated by the patient and a citrate can even be beneficial during treatments [0008], [0009]); and a control unit ([0059]) operating the dialysis fluid pump, the control unit configured to cause a second volume of the concentrate that is less than a difference between the total volume and the first volume (total volume is from source 86 which contains enough for multiple treatments. The second volume is about 32grams [0018]. The difference between the total volume and the first volume would be more than 32 grams because the total volume is designed to be used for multiple disinfection cycles and therefore would include more than 32 grams (amount needed for one disinfection cycle) to fill at least a portion of the disposable set between treatments ([0012]-[0014]), the second portion of the concentrate operating as a disinfectant allowing the same disposable set to be used for multiple treatments with the dialysis pumping unit ([0012]-[0014]).
However, Hobro does not explicitly disclose that the concentrate is used to run through the disposable portion to allow a disposable set to be used for multiple treatments.
Karoor teaches the use of a dialysis machine and further teaches that the disposable set may be resued if disinfected after treatment ([0213]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hobro such that a disposable set may be reused as taught by Karoor for the purpose of reducing waste ([0213]). 
	
With regard to claim 19, Hobro discloses A renal failure therapy method comprising: mixing water made suitable for dialysis with a concentrate (citric acid from source 86) in fluid communication with the disposable set, the concentrate having a total volume for renal failure treatments and disinfection of the disposable set (source 86 contains more than needed concentrate that is used for both renal failure treatments and disinfection), wherein the dialysis fluid includes a first volume of the concentrate that is less than the total volume (only a partial drain is done with the citric acid, therefore a first volume (about 3 grams, [0018] is combined with the dialysis solution during the filling/priming step [0018], even after the initial priming step about 0.3 grams of citric acid remains in the dialysis solution that is flushed into the cavity of the patient because it is understood a small amount of citric acid may be tolerated by the patient and a citrate can even be beneficial during treatments [0008], [0009]); and a control unit ([0059]) operating the dialysis fluid pump, the control unit configured to cause a second volume of the concentrate that is less than a difference between the total volume and the first volume (total volume is from source 86 which contains enough for multiple treatments. The second volume is about 32grams [0018]. The difference between the total volume and the first volume would be more than 32 grams because the total volume is designed to be used for multiple disinfection cycles and therefore would include more than 32 grams (amount needed for one disinfection cycle) to fill at least a portion of the disposable set between treatments ([0012]-[0014]), the second volume of the concentrate operating as a disinfectant allowing the same disposable set to be used for multiple treatments with the dialysis pumping unit ([0012]-[0014]).
However, Hobro does not explicitly disclose that the concentrate is used to run through the disposable portion to allow a disposable set to be used for multiple treatments.
Karoor teaches the use of a dialysis machine and further teaches that the disposable set may be resued if disinfected after treatment ([0213]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hobro such that a disposable set may be reused as taught by Karoor for the purpose of reducing waste ([0213]). 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobro et al. (US 2019/0201606 A1) in view of Stephen et al. (US 4,335,716).
With regard to claim 5, Hobro discloses the claimed invention except for dextrose. 
Stephen teaches the use of dextrose as a disinfect for dialysis systems (Col 8, lines 13-24). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hobro to include dextrose as taught by Stephens for the purpose of disinfecting (Col 8, lines 13-24) and because a simple substitution for a known material is well known in the art and would not affect the overall function of the device. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new interpretation using Hobro considers the citric acid to be the concentrate that is made clear that a portion of this citric acid is delivered to the patient with the dialysis solution and is considered to be safe for the patient. Additionally, the use of ctiric acid acts as a disinfectant between treatments.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/             Primary Examiner, Art Unit 3783